 


113 HRES 659 IH: Amending the Rules of the House of Representatives to prohibit the Committee on Ethics from waiving any requirement that Members, officers, and employees of the House include information on reimbursements for travel in the financial disclosure reports such individuals are required to file under the Ethics in Government Act of 1978.
U.S. House of Representatives
2014-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 659 
IN THE HOUSE OF REPRESENTATIVES 
 
July 8, 2014 
Mr. Loebsack (for himself, Mr. Fitzpatrick, Mr. Braley of Iowa, Mr. Enyart, Mr. Walz, Mrs. Bustos, Mr. Cohen, Mr. Quigley, Mr. Cooper, Mr. McDermott, Mr. Ruiz, Mr. Barrow of Georgia, Mr. Nolan, Ms. Tsongas, Ms. Shea-Porter, and Mr. Foster) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to prohibit the Committee on Ethics from waiving any requirement that Members, officers, and employees of the House include information on reimbursements for travel in the financial disclosure reports such individuals are required to file under the Ethics in Government Act of 1978. 
 
 
1.Prohibiting waiver of requirement to include travel information in financial disclosure reports of Members, officers, and employees of the HouseClause 5 of rule XXV of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(j)The Committee on Ethics may not use its authority under this clause or section 111(2) of the Ethics in Government Act of 1978 (5 U.S.C. App. 112(2)) to waive any requirement under title I of such Act that Members, Delegates, Resident Commissioners, officers, or employees include information on reimbursements for travel (as described in section 102(a)(2)(B) of such Act) in the reports such individuals are required to file under title I of such Act.. 
 
